Citation Nr: 0302005	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the lower back.

2.  Entitlement to service connection for residuals of 
injuries to both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from March 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied service connection for low back pain and for foot 
pain.  The Board remanded these issues to the RO in February 
1999 and September 2000 for further development.  The RO has 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran does not manifest any current disability of the right 
foot which can be attributed to an in-service injury or 
disease.

2.  The preponderance of the evidence establishes that the 
veteran does not manifest any current disability of the left 
foot which can be attributed to an in-service injury or 
disease.

3.  The preponderance of the evidence establishes that the 
veteran does not manifest any current disability of the 
lumbar spine which can be attributed to an in-service injury 
or disease.


CONCLUSIONS OF LAW

1.  Disability of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.303(b), 3.304(b), 3.306 (2002).

2.  Disability of the left foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.303(b) (2002).

3.  Disability of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for a 
low back and bilateral foot condition.  Initially, the Board 
notes that the provisions of the Veterans Claims Assistance 
Act of 2001 (VCAA) became effective during the pendency of 
this appeal.  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

In a letter dated June 17, 1996, the RO advised the veteran 
of the types of evidence and information necessary to 
substantiate his claims.  An April 1997 Statement of the Case 
(SOC) and a September 2002 Supplemental Statement of the Case 
(SSOC) advised him of the adjudicative actions conducted by 
VA, the evidence obtained and reviewed by VA in deciding his 
claims, and the Reasons and Basis for denying his claims.  On 
March 29, 2000, the RO contacted the veteran by phone at 
which time he informed the RO that all relevant records (The 
Medical Center in Beaver, Pennsylvania) had been associated 
with the claims folder.  As addressed in more detail below, 
the RO has made several attempts to ensure that all current 
records from The Medical Center are of record, the veteran 
has been advised of his responsibility to cooperate in 
obtaining those records, and he has been advised that he 
holds the ultimate responsibility in presenting those records 
for consideration of his claims.  Otherwise, he was informed 
that VA was providing him with VA examination.  The Board 
finds, therefore, that the notice requirements of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and provided 
him copies of these documents in August 1999.  The veteran 
has not indicated having received VA treatment or having 
applied for disability benefits from the Social Security 
Administration.  The Board, therefore, finds that VA has 
satisfied its duty to obtain all known records in the 
possession of a federal agency.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).

The provisions of 38 U.S.C.A. § 5103A(b)(1) require VA to 
assist a claimant in obtaining non-federal records which the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  At the time he applied for VA benefits in May 1996, 
the veteran submitted clinical records from The Medical 
Center.  In July 1996, the veteran submitted a statement from 
a physician at The Medical Center.  On March 29, 2000, the RO 
contacted the veteran by phone who informed the RO that he 
had no other treatment records other than those already 
provided.  In March 2000, he provided the RO with an 
authorization form to obtain current records from The Medical 
Center.  In December 2000, The Medical Center contacted the 
RO by letter to inform them that the authorization form sent 
was invalid because it was more than 90 days old.  By letter 
dated April 19, 2001, the RO notified the veteran of this 
issue, provided him a new authorization form, and notified 
him that failure to respond within 60 days would result in 
consideration of his claim based on the evidence of record.  
In the SSOC dated September 2000, the RO again informed the 
veteran that he had not replied to the RO's request for a new 
authorization.  To date, the veteran has not submitted his 
private medical records or cooperated with VA by returning 
the authorization form provided.  See Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (a claimant must cooperate by providing 
information within his/her control, and must provide 
information that is essential in obtaining the putative 
evidence).  The Board, therefore, finds that the provisions 
of 38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  In April 2002, the veteran was 
provided VA feet and spine examination, with benefit of 
review of the claims folder, to obtain medical opinion as to 
whether he manifested any residual disability from his 
claimed injuries in service.  These examination reports, 
which reflect review of the claims folder and contain 
rationale for the conclusions reached, are adequate for 
rating purposes.  38 C.F.R. § 4.1 (2002).  On this record, 
the Board finds that there is sufficient evidence of record 
to make a decision on these claims, and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.



II.  Factual Summary

The veteran had active service from March 1986 to April 1989.  
His service personnel records reflect his service as a field 
wireman.  On his enlistment examination in October 1985, he 
reported a history of bilateral heel pain with exercise and 
standing on cold hard surfaces.  At that time, he was capable 
of toe standing, toe walking and heel walking.  He stood with 
equal weight on both feet, and was able to flex the legs to 
the rear while grasping the ankle.  He was referred for an 
orthopedic evaluation at which time he demonstrated full 
range of motion (ROM) of both feet without pain.  There was 
no evidence of instability, discomfort of heels, atrophy, or 
swelling.  He had a minimal hallux valgus deformity of each 
foot which was clinically described as "good."  He was 
given an impression of asymptomatic feet.  

On March 10 1986, the veteran presented to the aid station 
with complaint of bilateral heel pain of 5 days duration 
which was exacerbated by marching.  He denied a prior history 
of injury.  His physical examination was significant only for 
pain on palpation over the calcaneus.  He was prescribed ASA 
(acetylsalicylic acid or aspirin), orthotic shoes, hot soaks 
and a 24-hour period of rest.  On March 26, 1986, he 
presented to the infirmary with complaint of lower back pain 
of two weeks duration after sitting in a cramped legged 
position.  He denied a prior history of back pain or trauma.  
His physical examination was significant for pain and mild 
swelling in the lower thoracic and lumbar spine areas.  He 
was given an assessment to rule out (R/O) dorsal and lumbar 
strain that was treated with 24-hours of limited duty, 
analgesic balm, hot packs, Parafon Forte and stretching 
exercises.  He reported to the infirmary on August 21, 1986 
with complaint of great right toe pain after kicking in the 
wall locker the night before.  His x-ray examination 
demonstrated a non-displaced fracture of the distal 
interphalangeal (DIP) joint.  His right great toe was 
immobilized, he was placed in a short leg walking cast and 
given crutches.  He remained casted for an 8-week period and 
experienced right great toe pain through October 1986.  An x-
ray examination of the right great toe in November 1986 was 
negative for visualization of a fracture line.

On March 26, 1987, the veteran sought psychiatric counseling 
regarding his inability to cope with military life.  He had 
thoughts of hurting himself and others, and was consuming a 
half-gallon of alcohol four times per week.  He was given an 
impression of personality disorder.  In May 1987, he was seen 
for complaint of a dull, aching pain at the T10 to T11 level 
which increased with heavy lifting.  His physical examination 
was unremarkable, and he was given an assessment of possible 
muscle strain that was treated with Parafon Forte and 
instruction of no heavy lifting.  On July 23, 1987, he 
presented with a request for a job change from climbing poles 
due to his fear of heights and "'many' falls from 
poles/etc."  He was given impressions of probable 
personality disorder/malingering and possible fear of 
heights. 

In February 1988, the veteran stubbed his right great toe 
during physical training exercises.  An x-ray examination was 
negative for evidence of fracture or dislocation, and he was 
given an assessment of soft tissue injury.  He was placed on 
limited duty for a short period of time and prescribed 
orthotic shoes.  In July 1988, he was referred for 
psychiatric counseling by his commanders due to his poor work 
performance and constant involvement with military 
authorities which included a 30-day confinement in the brig.  
He was diagnosed as alcohol dependent.  His separation 
examination, dated April 1989, indicated "NORMAL" clinical 
evaluations of the "FEET" and "SPINE, OTHER 
MUSCULOSKELETAL."

The record next reflects the veteran's treatment for an acute 
cervical strain by The Medical Center in January 1996.  A 
March 1, 1996 physical therapy summary records his report of 
the onset of low back pain, primarily along the right lumbar 
spine, two months previous.  Since that time, he experienced 
constant pain at the level of three to four out of ten.  He 
denied a past history of back pain.  In a letter dated June 
1996, his treating physician, George Ceremuga, D.O., 
indicated that the veteran was experiencing some subjective 
low back complaints, but that he didn't appear to have any 
significant sequelae from his back strain.  Dr. Ceremuga 
noted that the veteran had not voiced complaint of foot pain.

On VA general examination in October 1996, the veteran 
primarily complained of pain in the left ankle, the low back 
and the right malleolus and ankle joint.  He claimed to have 
broken bones in the right lower leg after falling down 36 
feet from a telephone pole in service.  He recalled being 
placed in a cast for 6 months, and requiring the use of a 
cane until the summer of 1996.  On physical examination, 
there were no scars or functional effect pertaining to his 
back.  His posture and standing were normal.  The function 
and appearance of his feet were normal.  He was able to squat 
and rise on his toes, but unable to rise on his heels.  His 
gait was normal.  There were no secondary skin or vascular 
changes.  His left ankle was tender over the left malleolus.  
His right ankle had no swelling, deformity or lateral 
instability.  The left ankle demonstrated 8 degrees of 
dorsiflexion and 42 degrees of plantar flexion while the 
right ankle demonstrated 10 degrees of dorsiflexion and 45 
degrees of plantar flexion.  X-ray examination was not 
conducted.  He was given diagnoses which included borderline 
personality, chronic low back pain of unclear etiology with 
history of injury after falling 36 feet from a telephone 
pole, "[c]hronic foot pain after he fell 36 feet from 
telephone pole," and arthralgia of the left ankle.

On VA feet examination in April 2002, the veteran reported 
injuring his left leg after falling 10-15 feet from a pole in 
service.  He indicated that this injury had a severe impact 
from his foot, through his leg and into his body.  He 
recalled being diagnosed with a broken left foot, and being 
placed in a left leg cast for a 9-month duration.  He now had 
a dull aching from the dorsum of his left foot which radiated 
into the ankle and the knee.  He also had right foot pain and 
low back pain which he felt were interrelated.  On review of 
the claims folder, the examiner only noted a history of right 
foot fracture on August 20, 1986 following an incident of 
kicking a locker.  This injury resulted in a non-displaced 
fracture of the right first proximal phalanx of the last PIP 
joint with treatment consisting of minimal immobilization of 
the joint and short-leg walking cast.  There were no reports 
of injury to the left foot.  On physical examination, there 
was limited motion in the first metatarsal phalangeal (MTP) 
joints bilaterally.  His right ankle demonstrated 6 degrees 
of dorsiflexion with knee extended, 10 degrees of 
dorsiflexion with knee flexed, and 38 degrees of plantar 
flexion.  His left ankle demonstrated of 4 degrees of 
dorsiflexion with knee extended, 10 degrees of dorsiflexion 
with knee flexed, and 30 degrees of plantar flexion.  His 
calcaneal stance on the left was perpendicular to the floor 
while his right heel demonstrated a 3-degree inversion.  He 
demonstrated a normal gait.  X-ray examination showed no 
bony, articular or soft tissues abnormalities of either foot.  
He was given the following assessments:

"1.  History of right foot fracture while in 
the service that is now asymptomatic.

2.  Left foot pain that is not related to 
injury while he was in the service.

3.  I do not feel that there is any 
correlation of his low back pain corresponding 
to his left foot pain."

On VA spine examination in April 2002, the examiner commented 
that, during the veteran's treatment for right toe fracture, 
there was no complaint of back pain.  There was also no 
report of a falling injury from a pole.  His service medical 
records reflected treatment for low back pain, recorded as 
dull lumbosacral pain with no radicular component, in March 
1986 and May 1987.  He was discharged with no documented 
residual back pain, and was next seen seven years later for 
recurrent low back strain.  Thereafter, his back pain abated 
pain until 2001.  On physical examination, he complained of 
dull soreness in the lumbosacral area with back strain, 
prolonged standing or prolonged walking.  He also had some 
stiffness when sitting for 45 minutes or more.  His lumbar 
spine was significant for mild increase in lumbar lordosis 
and mildly tight paraspinal muscle of the lumbosacral area 
bilaterally.  His x-ray examination resulted in an impression 
of negative lumbosacral spine series.  He was given the 
following impressions:

"1.  Recurrent low back strain, pain.

2.  There is no documented back injury in the 
service, except for 2 periods of treatment of 
low back pain.  No apparent recurrence and, 
due to this reason, I am unable to determine 
whether a relationship exists between the 
present back condition with any back injury 
during military service."

III.  Service connection

The veteran claims entitlement to service connection for 
residuals of injury to both feet and the lower back.  Service 
connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active peacetime service.  38 U.S.C.A. § 1131 (West 1991).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2002).  Certain chronic diseases, such as 
arthritis, may be service connected on a presumptive basis if 
manifested to a degree of 10 percent or more within one year 
from separation from active service.  38 U.S.C.A. § 1133 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2002). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  Determination of the existence 
of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2002).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2002).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

At the outset, the veteran alleges that his claimed 
disabilities result from a single, undocumented accident in 
service.  Generally, he claims to have injured his feet and 
low back after falling down a telephone pole in approximately 
the summer of 1986.  In October 1996, he told a VA examiner 
that he fell from a distance of 36 feet and was casted for a 
6-month period due to broken bones of the right lower leg.  
In April 2002, he told a VA examiner that he fell from a 
distance of 10-15 feet and was casted for a 9-month period 
due to broken bones of the left foot.  His service medical 
records do reflect him being placed in a short-leg cast 
during the time period in question.  However, the extensive 
records regarding this incident reflect that he incurred a 
fracture of the right great toe as a result of kicking his 
wall locker.  Interestingly, his in-service report of having 
"many" falls from poles in service was considered by a 
military examiner as the possible product of a personality 
disorder and/or malingering.  

After review of the record, the Board finds that the 
preponderance of the evidence establishes that the veteran 
did not incur an injury to his feet and low back after 
falling down a telephone pole in approximately the summer of 
1986.  In this respect, service medical records clearly show 
that the veteran was placed in a short-leg cast for an 8-week 
period in August 1986 as a result of injury to his right 
great toe caused by him kicking his wall locker.  His claim 
of injuring his left and right lower legs, to include broken 
bones, is unsubstantiated.  Furthermore, the material 
inconsistencies regarding his undocumented fall, such as 
whether he fell 15 or 36 feet, whether he broke bones in the 
left or right lower extremity and whether he was casted for 6 
or 9 months, casts additional doubt regarding the veracity of 
his claim.  Furthermore, the Board finds it inherently 
incredible that the veteran would be climbing a telephone 
pole while, during the same time period, he was in a short-
leg cast for his right great toe.  In the absence of any 
supporting documentation or other corroborative evidence, the 
veteran's claim of injuring his feet and low back as a result 
of a fall from a telephone pole is not deemed credible.

A.  Right foot disability

The record reflects that the veteran reported a pre-service 
history of bilateral heel pain at the time of his induction 
examination in October 1985.  His physical examination, to 
include a special orthopedic evaluation, revealed a minimal 
hallux valgus deformity but an asymptomatic evaluation of the 
feet.  With the exception of the hallux valgus deformity, the 
Board finds that the veteran entered service with a normal 
clinical evaluation of right foot.  38 C.F.R. § 3.304(b)(1) 
(2002).  See also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) 
(VA regulations dictate that the presumption of soundness 
attaches where lay report of pre-service conditions are not 
detected upon induction examination).

Service medical records reflect that the veteran was seen on 
one occasion in March 1986 with complaint of bilateral heel 
pain exacerbated by marching.  He was next seen on August 21, 
1986 for a non-displaced fracture of the DIP of the right 
great toe caused by him kicking a locker.  This condition, 
which was treated by immobilization of the right great toe, a 
short-leg walking cast and use of a cane, was intermittently 
painful until October 1986.  X-ray examination in November 
1986 showed no evidence of fracture or dislocation.  In 
February 1988, he was diagnosed with a soft tissue injury 
after stubbing his toe.  An x-ray examination at that time 
showed no evidence of fracture or dislocation.  All of the 
these conditions were acute and transitory in nature, and 
resolved without residual as evidenced by the "NORMAL" 
clinical evaluation of the right foot on the April 1989 
separation examination.

Post-service, the competent medical evidence record 
establishes that the veteran does not manifest any current 
disability, or persistent or recurrent symptoms of 
disability, related to his injury to the right great toe in 
service.  VA examination in April 2002 found that the right 
great toe fracture in service was asymptomatic and without x-
ray abnormality.  VA examination in October 1996 also 
revealed no abnormality of the great right toe.  In fact, the 
veteran himself has not specifically alleged current pain or 
other disability of the right great toe.  Based upon the 
above, the Board finds that the preponderance of the evidence 
establishes that the veteran does not manifest a current 
disability related to the right great toe fracture in 
service.  See Chelte v. Brown, 10 Vet. App. 268, 271-2 (1997) 
(an asymptomatic scar disability does not constitute a 
current disability); Rabideau v. Derwinski, 2 Vet. App. 
141,143-4 (1991) (the rating schedule must allow a zero 
percent rating for residuals of a disease or injury to 
support an award of service connection).

In this case, the veteran is primarily claiming injury to the 
right foot, described as right malleolus and ankle pain, 
related to the alleged incident of falling from a telephone 
pole in service.  In October 1996, a VA examiner offered an 
impression of chronic right foot pain without identifying an 
underlying injury or condition explaining the basis for the 
pain.  As held above, the Board has rejected as incredible 
the veteran's claim that he injured his right ankle as a 
result of a falling injury from a telephone pole.  Thus, any 
current "pain alone" disability cannot be attributed to an 
in-service injury or disease.  See Sanchez-Benitez v. West, 
259 F.3d 1356, 1360-62 (Fed. Cir. 2001) (a "pain alone" 
claim must fail when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury).  
See also Reonal v. Brown, 5 Vet. App. 458 (1993) (medical 
opinion based on an inaccurate factual premise has no 
probative value).

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest any current 
disability of the right foot which can be attributed to an 
in-service injury or disease.  In so deciding, the Board has 
considered the veteran as competent to describe his right 
foot symptoms before, during and after service.  However, his 
lay statements of similarity of in-service and post- service 
orthopedic symptoms are insufficient to provide the medical 
nexus necessary to establish service connection.  See Clyburn 
v. West, 12 Vet. App. 296 (1999) (lay statements of 
similarity of in-service and post- service orthopedic 
symptoms are insufficient to provide a medical nexus).  In 
view of the foregoing, the Board must deny the claim as the 
preponderance of the evidence weighs against a finding of 
service connection for right foot disability.  The benefit of 
the doubt rule is not for application.  38 U.S.C. § 5107(b) 
(West Supp. 2001).

B.  Left foot disability

The veteran next alleges that he incurred a left foot 
disability in service.  He reported a pre-service history of 
bilateral heel pain at the time of his induction examination 
in October 1985, but a special orthopedic evaluation found no 
disability other than a minimal hallux valgus deformity.  
With the exception of the hallux valgus deformity, the Board 
finds that the veteran entered service with a normal clinical 
evaluation of left foot.  38 C.F.R. § 3.304(b)(1) (2002).  
See also Crowe, 7 Vet. App. at 245.  His service medical 
records reflect one instance of treatment for left heel pain 
during basic training, but are otherwise negative for 
complaint, treatment or diagnosis of left foot pain or 
injury.  His separation examination, dated in April 1989, 
indicated a "NORMAL" clinical evaluation of the left foot.  
VA examination in October 1996 reflected a diagnosis of 
arthralgia of the left ankle without identifying an 
underlying injury or condition explaining the basis for the 
pain.  VA examination in April 2002 reflected a diagnosis of 
left foot pain without identifying an underlying injury or 
condition explaining the basis for the pain.  

The veteran bases his service connection claim on his 
allegation that he manifests residual disability stemming 
from the alleged incident of falling from a telephone pole in 
service.  As held above, the Board has rejected this claim as 
incredible.  He also asserts that his injury consisted of 
broken bones in the left lower extremity, but this allegation 
is unsupported and unsupportable by the evidence of record.  
In April 2002, a VA examiner provided opinion that the 
current left foot pain is unrelated to the claimed injury in 
service.  There is no competent evidence that he manifests 
any current disability of the left foot which can be 
attributed to an in-service injury or disease.  His own lay 
opinion, in and of itself, is insufficient to establish 
service connection.  See Clyburn, 12 Vet. App. 296.  On this 
evidence, the Board must deny the claim as the preponderance 
of the evidence weighs against a finding of service 
connection for left foot disability.  The benefit of the 
doubt rule is not for application.  38 U.S.C. § 5107(b) (West 
Supp. 2001).

C.  Lumbar spine disability

The veteran finally alleges entitlement to service connection 
for residuals of an injury to the lower back.  His service 
medical records reflect treatment for dorsal and lumbar spine 
strain in March 1986, and another instance of treatment for 
muscle strain in May 1987.  His separation examination, dated 
in April 1989, indicated a NORMAL clinical evaluation of the 
"SPINE, OTHER MUSCULOSKELETAL."  Post service, he first 
sought treatment for low back pain in March 1996 at which 
time he denied continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2002).

In April 2002, a VA examiner offered a diagnosis of recurrent 
low back strain/pain, and provided opinion that the veteran's 
current disability of the lumbar spine had no relationship to 
the 2 documented incidents of treatment in service.  There is 
no competent medical evidence to the contrary.  The veteran 
has provided his own opinion that his current back disability 
is related to his alleged fall from a telephone pole.  The 
Board has rejected the occurrence of the alleged fall 
incident and, in any event, the veteran is not competent to 
provide evidence of a nexus between his current back 
disability and event(s) in service.  See Clyburn, 12 Vet. 
App. 296.  Therefore, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest any current 
disability of the lumbar spine which can be attributed to an 
in-service injury or disease.  The benefit of the doubt rule 
is not for application.  38 U.S.C. § 5107(b) (West Supp. 
2001).


ORDER

Service connection for residuals of injury to the right foot 
is denied.

Service connection for residuals of injury to the left foot 
is denied.

Service connection for residuals of injury to the lumbosacral 
spine is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

